Name: Commission Regulation (EEC) No 3145/84 of 8 November 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 84 Official Journal of the European Communities No L 295 / 13 COMMISSION REGULATION (EEC) No 3145 / 84 of 8 November 1984 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products 0 ), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC ) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the supply of the quantities of skimmed-milk powder set out therein ; Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1984 . For the Commission Poul DALSAGER Member of the Commission 0 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 196 , 20. 7 . 1983 , p . 1 . .( «) OJ No L 124 , 11 . 5 . 1984 , p . 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 295 / 14 Official Journal of the European Communities 13 . 11 . 84 ANNEX Notice of invitation to tender f 1 ) Description of the lot A 1 . Programme : 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination j* Grenada 4. Stage and place of delivery cif St George's 5 . Representative of the recipient ( 3 ) Ambassade de Grenade, Avenue des Arts 24 , B-1040 Bruxelles ( telex 64015 GREN BR-B ) 6 . Total quantity 125 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 September 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO GRENADA' 12 . Shipment period Before 15 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 13 . 11 . 84 Official Journal of the European Communities No L 295 / 15 Description of the lot B C 1 . Programme : 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 20 July 1984 2 . Recipient UNRWA 3 . Country of destination Syria Lebanon 4 . Stage and place of delivery cif Lattakia / Tartous cif Beirut 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) UNRWA Field Supply and Transport Officer PO Box 4313 , Damascus Syria Beirut , Lebanon 6 . Total quantity 150 tonnes 125 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 September 1984) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA / TARTOUS' BEIRUT' 12 . Shipment period Before 30 November 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 295 / 16 Official Journal of the European Communities 13 . 11 . 84 Description of the lot D E 1 . Programme: 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 20 July 1984 2 . Recipient UNRWA 3 . Country of destination Syria Lebanon 4 . Stage and place of delivery cif Lattakia / Tartous cif Beirut 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) UNRWA Field Supply and Transport Officer PO Box 4313 , Damascus , Syria Beirut , Lebanon 6 . Total quantity 85 tonnes 50 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 September 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA / TARTOUS' BEIRUT' 12 . Shipment period Before 15 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 13 . 11 . 84 Official Journal of the European Communities No L 295 / 17 Description of the lot F G 1 . Programme : 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 20 July 1984 2 . Recipient UNRWA 3 . Country of destination Jordan Israel 4 . Stage and place of delivery cif Aqaba cif Ashdod 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) UNRWA Field Supply and Transport Officer Amman , Jordan Hevra Klalit Lehashgaha BM Pavilion 15 , Port Area , Ashdod , Israel 6 . Total quantity 150 tonnes 150 tonnes ( 5 ) 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 September 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' ASHDOD' 12 . Shipment period Before 30 November 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 295 / 18 Official Journal of the European Communities 13 . 11 . 84 Description of the lot H I 1 . Programme : 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 20 July 1984 2 . Recipient UNRWA 3 . Country of destination Jordan Israel 4 . Stage and place of delivery cif Aqaba cif Ashdod 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) UNRWA Field Supply and Transport Officer Amman , Jordan Hevra Klalit Lehashgaha BM Pavilion 15 , Port Area , Ashdod , Israel 6 . Total quantity 305 tonnes 500 tonnes ( 5 ) 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 September 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' ASHDOD' 12 . Shipment period Before 15 January 1985 13 . Closing date for the submission of tenders 26 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 January 1985 (b ) closing date for the submis ­ sion of tenders 10 December 1984 15 . Miscellaneous  13 . 11 . 84 Official Journal of the European Communities No L 295 / 19 Description of the lot K L M 1984 Council Regulation (EEC) No 1278 / 84 Commission Decision of 3 July 1984 Republic of India 1 . Programme : ( a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder fob Mr Chawla , Conseiller de l'Ambassade de l'Inde , ChaussÃ ©e de Vleurgat , 217 , B-1050 Bruxelles ( tel . 02 / 640 91 40 , telex 22510 INDEMB B) 2 000 tonnes ( 6 ) 1 000 tonnes ( s ) 1 000 tonnes ( 6 ) Intervention stock 8 . Intervention agency holding the stocks German Entry into intervention stock after 1 August 1984 25 kilograms 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 'BOMBAY / 'CALCUTTA / 'MADRAS / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' Before 15 January 1985 26 November 1984 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders Before 31 January 1985 10 December 1984 15 . Miscellaneous No L 295 / 20 Official Journal of the European Communities 13 . 11 . 84 Description of the lot N 1 . Programme: 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Republic of Seychelles 4 . Stage and place of delivery cif Victoria , Seychelles 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) M. Valabhji , Seychelles International Trading Co., PO Box 634  MahÃ ©  Seychelles ( telex 2353 SITCO SZ) 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 September 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'DON DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE A LA REPUBLIQUE DES SEYCHELLES' 12 . Shipment period Before 31 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 13 . 11 . 84 Official Journal of the European Communities No L 295 / 21 Description of the lot O 1 . Programme: 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Sudan 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 60 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 September 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'SUDAN 2601 / PORT SUDAN / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 295 / 22 Official Journal of the European Communities 13 . 11 . 84 Description of the lot P 1 . Programme : 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Burundi 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 September 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging a black cross , the arms of which must be at least 300 mm long and : 'BURUNDI 518P2, / BUJUMBURA VIA DAR-ES-SALAAM / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 15 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 7 ) 13 . 11 . 84 Official Journal of the European Communities No L 295 /23 Description of the lot Q 1 . Programme: 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2. Recipient International Committee of the Red Cross 3 . Country of destination Nicaragua 4 . Stage and place of delivery cif Corinto 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) DÃ ©lÃ ©gacion CICR, c/o Cruz Roja Nicaraguense, Apartado 2005 , Managua , Nicaragua ( tel . 52 081 ) 6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 July 1984 ) 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10. Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and: 'NIC 116 / LECHE DESNATADA EN POLVO CON VITAMINAS / DONAClÃ N DE LA COMUNIDAD ECON6MICA EUROPEA / ACCION DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period  (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 295 /24 Official Journal of the European Communities 13 . 11 . 84 Description of the lot R 1 . Programme: 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient International Committee of the Red Cross 3 . Country of destination Philippines 4 . Stage and place of delivery cif Manila 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) The Philippine National Red Cross , PO Box 280 , Manila 2803 6 . Total quantity 110 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 September 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging 'PHL-34 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MANILA' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 13 . 11 . 84 Official Journal of the European Communities No L 295 / 25 Description of the lot S 1 . Programme: 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 20 July 1984 2 . 3 . Recipient Country of destination j" Guinea Bissau 4 . Stage and place of delivery cif Bissau 5 . Representative of the recipient ( 3 ) M. Mario Cabral , Ministre du Commerce , s / c Delegation de la CEE , C.P. 359 Bissau 6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into intervention stock after 1 August 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LEITE DESNATADO EM PO / DOM DA COMUNIDADE ECONOMICA EUROPEIA A REPUBLICA DA GUINE-BISSAU' 12 . Shipment period Before 30 November 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 295 /26 Official Journal of the European Communities 13 . 11 . 84 Description of the lot T 1 . Programme: 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 25 October 1984 2. 3 . Recipient Country of destination Republic of Zaire 4 . Stage and place of delivery fob Airport , Zaventem, Brussels , Air-freight paid by the EEC  DG VIII 5 . Representative of the recipient ( 3 )  6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Entry into intervention stock after 1 June 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO ZAIRE / ACTION OF FORMULAC' 12 . Shipment period Before 15 November 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 7 ) 13 . 11 . 84 Official Journal of the European Communities No L 295 / 27 Notes 0 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : D&amp;egation de la Commission en . . . ( country of destination), c / o 'Diplomatic Bag' Berlaymont 1 / 123 , 200 , rue de la Loi , B-1049 Brussels . ( s ) Shipment to take place in containers of 20 ft; Conditions : Shipper's count , load and stowage (els ). ( 6 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored. ( 7 ) To be delivered on standard pallets  40 bags ( cartons) each pallet  wrapped in plastic shrink cover .